                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

IVAN SHORT,

      Plaintiff,

v.                                     CIVIL ACTION NO. 1:18-00458

RANDALL MUTTER, et al.,

      Defendants.


                     MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendations regarding disposition pursuant to

28 U.S.C. § 636(b)(1)(B).    Magistrate Judge Aboulhosn submitted

to the court his Findings and Recommendation (“PF&R”) on

November 15, 2018, in which he recommended that the district

court grant the defendant Morgan’s Motion to Dismiss (ECF No.

17), grant the defendants Mutter and Shelton’s Motion to Dismiss

(ECF No. 20), and grant in part and deny in part defendants

WVDOC Commissioner and Terry’s Motion to Dismiss (ECF No. 25),

and remove this matter from the court’s docket.

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing

days, in which to file any objections to Magistrate Judge

Aboulhosn’s Findings and Recommendation.    The failure of any
party to file such objections constitutes a waiver of such

party's right to a de novo review by this court.             Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).

       The parties failed to file any objections to the

Magistrate Judge's Findings and Recommendation within the

seventeen-day period.   Having reviewed the Findings and

Recommendation filed by Magistrate Judge Aboulhosn, the court

adopts the findings and recommendations contained therein.

Accordingly, the court hereby GRANTS the defendant Morgan’s

Motion to Dismiss (ECF No. 17), GRANTS the defendants Mutter and

Shelton’s Motion to Dismiss (ECF No. 20), and GRANTS in part and

DENIES in part defendants WVDOC Commissioner and Terry’s Motion

to Dismiss (ECF No. 25), and removes this matter from the

court’s docket.

       The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff and counsel of record.

       IT IS SO ORDERED this 22nd day of March, 2019.

                              ENTER:


                              David A. Faber
                              Senior United States District Judge
